Citation Nr: 0025666	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-09 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left foot, 
fifth toe condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to 
October 1945.  This appeal arises from a December 1998, 
rating decision of the Buffalo, New York, Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Service connection for broken left toe condition was 
denied by the RO in May 1946 and a timely appeal was not 
filed.  

2.  Evidence submitted since the May 1946 RO decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1946 RO decision denying service connection for 
residuals of a broken left toe is final.  38 U.S.C.A. § 7105 
(West 1991).  

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
left fifth toe disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for broken left toe was denied by the RO 
in May 1946, on the basis that the evidence of record failed 
to establish incurrence or aggravation of a broken left toe 
during service.  A timely appeal was not taken within one 
year from the date of notice of the RO's action, and that 
decision became final.  

Although the RO's rating action in 1946 is final, applicable 
criteria provide that a claim may be reopened and the 
previous disposition reviewed if new and material evidence is 
presented.  38 U.S.C.A. § 5108 (West 1991).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110 (West 
1991).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

It is important to note that the veteran is now attempting to 
claim dislocation of the left foot fifth toe or fracture of 
the left toe.  His representative initially indicated that it 
was a different claim and then asserted in the VA Form 646 
that the veteran really just maintains that he has a foot 
disability as a result of a jeep running over his foot in 
service.  However, the United States Court of Appeals for 
Veterans Claims (Court) has stated that notwithstanding the 
nomenclature and varied etiology attributed to a veteran's 
disability, the veteran's condition, by any name, remains the 
same, and it is "inextricably intertwined" with his previous 
claim.  Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  
Therefore, this is not a new claim but remains a claim to 
reopen the issue of entitlement to service connection for a 
left toe disorder.  

The evidence of record considered by the RO at the time of 
the May 1946 decision may be briefly summarized.  Service 
medical records showed that the veteran dislocated his left 
fifth toe in June 1945.  The toe was splinted and he was 
returned to duty.  The feet were normal at an October 1945 
separation examination.  

By rating decision of May 1946, service connection was denied 
for broken toe of the left foot.  No broken toe was shown by 
the evidence of record.  The veteran was notified of the 
denial, but he did not file a timely appeal.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

It should be noted that the Court has indicated that, when 
determining whether or not new and material evidence has been 
presented, consideration must be given to all evidence 
received since the last final denial on any basis, not the 
last time the case was denied on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The last final denial for 
service connection for broken toe of the left foot was the 
May 1946 RO decision.  Thus, the question now before the 
Board is whether new and material evidence has been added to 
the record subsequent to the May 1946 denial, warranting 
reopening of the veteran's claim.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Court of 
Appeals) held invalid the test announced in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991), and ordered that the 
proper test was that set forth at 38 C.F.R. § 3.156.  Here, 
the RO in making their decision appears to have relied solely 
on the requirements set forth in 38 C.F.R. § 3.156 when it 
determined that new and material evidence had not been 
submitted.  Specifically, the RO stated that the evidence 
submitted to reopen the claim did not show evidence of a 
chronic condition or permanent residual disability related to 
injury of the fifth left toe in service.  The appropriate 
standard was applied in this case.  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two step analysis previously set out in Manio v. 
Derwinski, 1 Vet. App. 140 (1991), for reopening claims 
became a three-step process under the Court of Appeals' 
holding in Hodge.  The Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based on all the evidence and presuming 
the credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits only 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  

The evidence submitted in support of reopening these claims 
include VA medical records which are related and unrelated to 
the veteran's feet.  The pertinent records show that after 
service the veteran's feet were described as normal at a 
December 1951 VA examination.  VA examinations of 
November 1956 and December 1957 revealed the veteran's fifth 
toe of the left foot exhibited normal motion, and X-ray study 
in November 1956 showed no evidence of fracture, dislocation 
or bony pathology.  A March 1970 examination by a private 
physician revealed normal extremities.  

In December 1997, the veteran was seen complaining of pain in 
both feet.  Physical examination showed tenderness over the 
metatarsophalangeal (MTP) joint, bilaterally.  The diagnosis 
was degenerative joint disease (DJD) of the MTP, bilaterally.  
In July 1998, he was seen by VA for continued complaints of 
pain in the first MTP joint of both feet and in the plantar 
area.  The diagnoses were DJD of the first MTP joints and 
plantar fasciitis.  

In August 1998, the veteran underwent a VA examination.  He 
stated that his problem at the time of the examination was 
foot pain.  He also indicated that there was a possibility of 
a fracture of the bones in his feet following a jeep 
accident, however, x-ray study in 1945 was negative.  He 
stated that the pain was aggravated by damp and cold weather.  
Physical examination indicated no evidence of swelling, and 
the feet were warm and dry.  There was no evidence of cavus 
or planus deformities of either feet.  The pulses in each 
foot were diminished, but palpable.  There was a mild 
bilateral hallux valgus on the plantar surface of each MTP 
joint.  There was considerable tenderness.  The pertinent 
diagnosis was DJD of both first MTP joints.  

None of the medical evidence submitted in connection with the 
claim to reopen show findings, treatment or diagnosis of a 
broken or dislocated fifth toe of the left foot associated 
with service.  Additionally, although the evidence showed 
treatment of the feet since service, none of the medical 
evidence directly associates a left foot toe disorder with 
service.  Additionally, no health care professional has 
suggested such a relationship, and the only suggestion of a 
relationship of a chronic condition of the fifth toe of the 
left foot is based strictly on the history provided by the 
veteran.  The appellant, however, as a lay person untrained 
in the field of medicine, is not competent to state that any 
inservice fifth toe disability of the left foot was due to an 
injury in service.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In order to warrant a reopening of the claim, the evidence 
that was submitted to reopen the claim must bear directly and 
substantially on the matter under consideration.  That is, 
the evidence must show that the veteran has current residuals 
of a left fifth toe disorder, and that a physician, has 
linked the disorder to service.  In this instance, none of 
the evidence submitted meets this test, and none is so 
significant that it must be considered to fairly decide the 
merits of the claims.  Rather, the evidence, for the most 
part, only shows evaluations post service of DJD of the MTP 
of both feet, which has not been linked to a left fifth toe 
disability associated with service.  Since the veteran has 
not met the first prong under Elkins, new and material 
evidence has not been presented under 38 C.F.R. § 3.156(a), 
and the other two prongs need not be discussed.

The benefit sought on appeal is denied.

In reaching this decision, the Board acknowledges the 
appellant's sincerely held belief that he has a left fifth 
toe disability that is directly related to inservice injury.  
The Board observes, however, that as a lay person untrained 
in the field of medicine the appellant is not competent to 
offer an opinion which requires specialized knowledge or 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  In this regard, the 
above discussion informs the appellant of the steps he needs 
to fulfill in order to reopen his claim, and an explanation 
of why the current attempt to reopen the claim fails.

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

New and material evidence not having been sufficient to 
reopen the claim for service connection for a left fifth toe 
condition, the claim is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

